OPINION — AG — ** SCHOOL DISTRICT — TRANSPORTATION ** THE REQUISITE TWELVE MILES FOR ISOLATION OF AN ELEMENTARY SCHOOL WOULD BE CALCULATED UPON THE DISTANCE FROM THE APPROPRIATE SCHOOL HOUSE OF THE SCHOOL DISTRICT AUTHORIZED TO PROVIDE TRANSPORTATION, BECAUSE OF ITS TRANSPORTATION AREA, FOR THE CHILDREN OF THE PROPOSED ISOLATED DISTRICT, AND NOT FROM AN ELEMENTARY SCHOOL DISTRICT WHICH IS LIMITED TO TRANSPORTATION WITHIN THE BOUNDARIES OF SUCH ELEMENTARY DISTRICT FURNISHING TRANSPORTATION. (FURNISH, SCHOOL BUSING, HIGH SCHOOL, SCHOOL BUSES, AREA, BUILDING) CITE: 70 O.S. 9-5 [70-9-5], 70 O.S. 18-4 [70-18-4] (J. H. JOHNSON)